DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "the widths (LB11, LB12) of said adjacent blocks are different" in the second to last line. It is unclear as to whether the recitation of LB11 and LB12 further limits the tread structure. Claim 1 recites "at least two adjacent blocks" in line 4 and then recites only two reference characters for the widths (LB11 and LB12). It is unclear if the tread is limited to only two width dimensions. For the purpose of examination, the claim is assumed to require two adjacent blocks each having a width.
Claim 2 recites "the sipes divide each block into two half blocks" in line 2. This limitation appears to be inconsistent with the illustrated embodiments of the invention and it is unclear as to what is required by this limitation. Each of the inventive embodiments show at least some of the blocks with plural sipes wherein these plural sipes divide the blocks into thirds or quarters (see Fig. 2-6). It is unclear if the limitation requires the block comprise at least a center sipe; limits the block to only one sipe, this sipe bisecting the block into two halves; or requires some other sipe structure. For the purpose of examination, it is assumed that the block must comprise a center sipe.
Claim 3 recites the "LB" in the equation but does not define what LB represents. For the purpose of examination, it is assumed to refer to a width an adjacent block (LB11 or LB12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt (D354029).
Regarding claim 1, Voigt discloses a tire having tread with two edges, a center, and a plurality of blocks distributed in the circumferential direction (see Fig. 1). Each block extends from one of the edges towards the center of the tread in an oblique direction. Adjacent blocks have sipes extending along the length of the block wherein the width of adjacent blocks is different and the overall sipes lengths in adjacent blocks is different (see Fig. 2).
Regarding claim 2, each block has a center sipe that divides the block into halves.
Regarding claim 8, the adjacent blocks extend from the tread edge (Fig. 1).
Regarding claim 9, the circumferential groove is construed as a groove separating the block into two axially spaced-apart parts (circumferential groove separates a shoulder part and a center part, see Fig. 2).
Regarding claim 10, each part of the block has a different number of sipes (Fig. 2).
Regarding claim 11, the tread is directional (see Figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voigt (D354029) as applied to claim 1 above, and further in view of Guichon (US 2012/0267021).
Regarding claim 3, Voigt doesn’t teach the width of the block to sipe number ratio; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the block with a width/sipe# ratio of 3.5 to 7 mm since Guichon, similarly directed towards a tire tread with sipes, teaches configuring the spacing between adjacent sipes and block edge as 7mm to provide snow traction ([0026]).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt (D354029) as applied to claim 1 above, and further in view of Asano (US 5591280) and one of Scheuren (US 2009/0159167) or Oodaira (US 2013/0000805).
Regarding claims 4 and 5, Voigt discloses a tread pattern having plural sipes but is silent as to the sipe depth and presence of widened portions. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured Voigt with first and second sipes wherein the second sipe has depth of 0.1 to 0.9 times, or 0.4 to 0.6 times, the depth of the first sipe since Asano, similarly directed towards a tire tread with siped blocks, teaches decreasing the depths of the sipes from center to circumferential edges of the block to improve rigidity and wear resistance (col 1, lines 26-56). Asano teaches that the depths of the shallow sipes is 0.3 to 0.7 times the deepest sipe depth to provide snow/ice grip and prevent heel-and-toe wear (col 4, lines 49-61), said range overlapping or lying within the claimed ranges. Here, the center deep sipes are construed as the first sipes and the shallow circumferential edge sipes are construed as the second sipes. 
Asano does not disclose the first sipe as having a widened bottom portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the sipes with a widened bottom portion in view of one of (1) Scheuren, similarly directed towards a tire tread, teaches providing sipes with an enlarged bottom to significantly improve the resistance to fatigue cracks ([0002,0026], see Fig. 1) or (2) Oodaira, similarly directed towards a tire tread, teaches providing the center sipes with an enlarged bottom to remove water films, improve grip, and avoid a significant reduction in rigidity ([0072-0074], Fig. 7).
Regarding claim 6, Voigt is silent as to the sipe depth; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first sipes with depth of 6 to 8 mm, since Asano teaches the sipes as 0.6 to 0.9 times the depth of the circumferential grooves (col 1, lines 42-44) and the circumferential grooves as having a depth of 10mm or more with example depths of 12 mm (col 3, lines 22-26, Table 1)--which yields a maximum sipe depth of at least 6mm (0.6 x 10mm) or a range of 7.2 to 10.8 mm for the example depth, said ranges overlapping the claimed range. 
Regarding claim 7, each block has a center sipe that divides the block into halves. In the modification, the center sipes are construed as the first sipes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voigt (US 5435366) discloses a tread pattern similar to D354029.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749